DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 8/5/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over Roy US 5001093.
Regarding claims 1-5, Roy teaches a transparent spinel sintered body made of magnesia and alumina (Abstract). The Al/Mg molar ratio may be 2 (Example 1). The body may have a variety of impurities (Example 1), and all the impurities may be less than 1000 ppm (Example 1), which overlaps the claimed range of impurities. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Roy does not expressly state that the sintered body has at least 80% light transmittance over a wavelength range of from 190 nm to 400 nm for a thickness of 3 mm, or the product characteristics of claims 3-4. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. Roy is substantially similar to the claimed invention because Roy teaches a transmittance of at least 85% in the wavelength range of 0.3 to 0.8 microns and a transmittance at some wavelength in the wave length range between 0.2 to 0.4 microns of at least 86% (Abstract).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over Matsui US 4543346.
Regarding claims 1-5, Matsui teaches a transparent spinel sintered body made of magnesia and alumina (Abstract). The Al/Mg molar ratio may be a range that overlaps the claimed molar ratio (col. 4, l. 31). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The body may have LiF as an impurity in an amount of 10 ppm (col. 5, l. 35).
Matsui does not expressly state that the sintered body has at least 80% light transmittance over a wavelength range of from 190 nm to 400 nm for a thickness of 3 mm, or the product characteristics of claims 3-4. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. Matsui is substantially similar to the claimed invention because Matsui teaches a transmittance of more than 77% for a thickness of 1 mm at a wavelength of 0.6 microns (Abstract).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over Roy 4930731.
Regarding claims 1-5, Roy teaches a transparent spinel sintered body made of magnesia and alumina (Abstract). The Al/Mg molar ratio may be 2 (Example 1). The body may have a variety of impurities (col. 6, l. 45-60), and all the impurities may be less than 1000 ppm (col. 6, l. 45-60), which overlaps the claimed range of impurities. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Roy does not expressly state that the sintered body has at least 80% light transmittance over a wavelength range of from 190 nm to 400 nm for a thickness of 3 mm, or the product characteristics of claims 3-4. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. Roy is substantially similar to the claimed invention because Roy teaches a transmittance of at least 85% in the wavelength range of 0.4 to 0.5 microns and a transmittance (Abstract).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731